IN THE SUPREME COURT OF PENNSYLVANIA


RYAN COVERT, DARLENE J. COVERT,    :   No. 4 WM 2022
AND ERIK HULICK,                   :
                                   :   Appeal from the Legislative
                Petitioners        :   Reapportionment Commission Plan
                                   :   dated February 4, 2022
                                   :
          v.                       :
                                   :
                                   :
2021 PENNSYLVANIA LEGISLATIVE      :
REAPPORTIONMENT COMMISSION,        :
                                   :
                Respondent         :

KERRY BENNINGHOFF, INDIVIDUALLY,   :   No. 11 MM 2022
AND AS MAJORITY LEADER OF THE      :
PENNSYLVANIA HOUSE OF              :   Appeal from the Legislative
REPRESENTATIVES,                   :   Reapportionment Commission Plan
                                   :   dated February 4, 2022
                Petitioner         :
                                   :
                                   :
          v.                       :
                                   :
                                   :
2021 LEGISLATIVE REAPPORTIONMENT   :
COMMISSION,                        :
                                   :
                Respondent         :

LISA M. BOSCOLA, SENATOR 18TH      :   No. 14 MM 2022
DISTRICT,                          :
                                   :   Appeal from the Legislative
                Petitioner         :   Reapportionment Commission Plan
                                   :   dated February 4, 2022
                                   :
          v.                       :
                                   :
                                   :
2021 LEGISLATIVE REAPPORTIONMENT   :
COMMISSION,                        :
                                   :
                Respondent         :
ERIC ROE,                            :   No. 16 MM 2022
                                     :
                 Petitioner          :   Appeal from the Legislative
                                     :   Reapportionment Commission Plan
                                     :   dated February 4, 2022
            v.                       :
                                     :
                                     :
2021 LEGISLATIVE REAPPORTIONMENT     :
COMMISSION,                          :
                                     :
                 Respondent          :

RON Y. DONAGI, PHILIP T. GRESSMAN,   :   No. 17 MM 2022
PAMELA GORKIN, DAVID P. MARSH,       :
JAMES L. ROSENBERGER, EUGENE         :   Appeal from the Legislative
BOMAN, GARY GORDON, LIZ MCMAHON,     :   Reapportionment Commission Plan
TIMOTHY FEEMAN, AND GARTH ISAAK,     :   dated February 4, 2022
                                     :
                 Petitioners         :
                                     :
                                     :
            v.                       :
                                     :
                                     :
2021 LEGISLATIVE REAPPORTIONMENT     :
COMMISSION,                          :
                                     :
                 Respondent          :

GABRIEL INGRAM, RUTH MOTON, MARK     :   No. 18 MM 2022
KIRCHGASSER AND SUSAN POWELL,        :
                                     :   Appeal from the Legislative
                 Petitioners         :   Reapportionment Commission Plan
                                     :   dated February 4, 2022
                                     :
            v.                       :
                                     :
                                     :
2021 LEGISLATIVE REAPPORTIONMENT     :
COMMISSION,                          :
                                     :
                 Respondent          :
TODD ELLIOTT KOGER,                :   No. 7 WM 2022
                                   :
               Petitioner          :   Appeal from the Legislative
                                   :   Reapportionment Commission Plan
                                   :   dated February 4, 2022
          v.                       :
                                   :
                                   :
2021 PENNSYLVANIA LEGISLATIVE      :
REAPPORTIONMENT COMMISSION,        :
                                   :
               Respondent          :

JACKIE HUTZ,                       :   No. 11 WM 2022
                                   :
               Petitioner          :   Appeal from the Legislative
                                   :   Reapportionment Commission Plan
                                   :   dated February 4, 2022
          v.                       :
                                   :
                                   :
2021 PA LEGISLATIVE                :
REAPPORTIONMENT COMMISSION,        :
                                   :
               Respondent          :

EDWARD J. KRESS,                   :   No. 12 WM 2022
                                   :
               Petitioner          :   Appeal from the Legislative
                                   :   Reapportionment Commission Plan
                                   :   dated February 4, 2022
          v.                       :
                                   :
                                   :
2021 LEGISLATIVE REAPPORTIONMENT   :
COMMISSION OF THE COMMONWEALTH     :
OF PENNSYLVANIA,                   :
                                   :
               Respondent          :
                                          ORDER


PER CURIAM
       AND NOW, this 16th day of March, 2022, upon consideration of the above-

captioned legislative reapportionment appeals filed pursuant to PA. CONST. art. II, § 17(d)

(indicating that “[a]ny aggrieved person may file an appeal from the final plan [of the 2021

Pennsylvania Legislative Reapportionment Commission] directly to the Supreme Court”),

this Court finds that the Final Reapportionment Plan of the Pennsylvania Legislative

Reapportionment Commission filed on February 4, 2022, is in compliance with the

mandates of the Pennsylvania Constitution and the United States Constitution and is not

contrary to law, and, therefore, shall have the force of law. See PA. CONST. art. II, § 17(d)

& (e) (specifying that “[i]f the appellant establishes that the final plan is contrary to law,

the Supreme Court shall issue an order remanding the plan to the commission” and that

“[w]hen the Supreme Court has finally decided an appeal…the reapportionment plan shall

have the force of law…”). Further, it is hereby ordered that said Plan shall be used in all

forthcoming elections to the General Assembly until the next constitutionally-mandated

reapportionment shall be approved.

       All outstanding motions filed in the above-captioned matters are hereby

DISMISSED.

       This Court’s February 23, 2022 Order, at Judicial Administration Docket No. 569,

which temporarily suspended the General Primary Election calendar relative to elections

for seats in the General Assembly, is VACATED. Our adjustment to that calendar is

resolved by separate order at that docket number and entered today.

       Jurisdiction relinquished.